FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          October 15, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-3267
                                                  (D.C. No. 6:11-CR-10098-EFM-1)
 TRAVIS L. SIEBERT,                                           (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, HOLMES, and EID, Circuit Judges.
                  _________________________________

      Travis Siebert was ordered to pay restitution as part of his 2012 criminal

judgment. After making payments for several years, he asked the district court for a

full payoff amount and promptly charged that amount on a credit card. But the

alleged payoff amount was incorrect (it was short some $377 in interest). When

Mr. Siebert was unable to gain any assurance that his restitution obligation would be

considered paid in full, he initiated a dispute with his credit card company.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The district court held a hearing and determined that Mr. Siebert’s payment

should be considered an accord and satisfaction. It entered an order (Doc. 131)

declaring that the restitution obligation was satisfied in full. But then, notified of the

credit card dispute, the district court issued a second order (Doc. 133) declaring

Doc. 131 to be null and void. Mr. Siebert appeals from Doc. 133.

      While this appeal was pending, the credit card company transmitted the funds

to the district court. The government therefore has conceded that Doc. 131 should be

reinstated and has requested this court remand the matter to the district court for such

reinstatement. While Mr. Siebert agrees that Doc. 131 should be reinstated, he also

complains that the district court is biased, and he attempts to challenge the validity of

his underlying 2012 conviction.

      Mr. Siebert’s complaints of bias rest on various adverse rulings by the district

court, some dating back to the original criminal case, as well as his own suspicion

and innuendo. But such allegations are insufficient to establish bias or prejudice

warranting recusal. See Liteky v. United States, 510 U.S. 540, 555 (1994);

United States v. Cooley, 1 F.3d 985, 993-94 (10th Cir. 1993). Further, the instant

appeal arises out of post-conviction orders concerning the payment of restitution.

Mr. Siebert’s complaints about his underlying conviction go far beyond the scope of

this appeal, and we decline to consider them.




                                            2
      Doc. 133 is vacated, and this matter is remanded to the district court with

instructions to reinstate Doc. 131. The government’s separate motion to remand the

case is denied as moot.


                                           Entered for the Court


                                           Allison H. Eid
                                           Circuit Judge




                                          3